      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 BAY AREA UNITARIAN                               )
 UNIVERSALIST CHURCH; DRINK                       )
 HOUSTON BETTER, LLC d/b/a                        )
 ANTIDOTE COFFEE; PERK YOU                        )
 LATER, LLC,                                      )
                                                  )
                 Plaintiffs,                      )
         v.                                       )
                                                  )         CIVIL ACTION NO. 4:20-cv-3081
 KEN PAXTON, Attorney General for the             )
 State of Texas, in his official capacity; KIM    )
 OGG, District Attorney for Harris County, in     )
 her official capacity; VINCE RYAN, County        )
 Attorney for Harris County, in his official      )
 capacity; ED GONZALEZ, County Sheriff            )
 for Harris County, in his official capacity;     )
 PETE BACON, Acting Chief of Police for           )
 the Webster Police Department, in his            )
 official capacity; ART ACEVEDO, Chief of         )
 the Houston Police Department, in his            )
 official capacity; KIM LEMAUX, Presiding         )
 Officer for the Texas Commission on Law          )
 Enforcement, in her official capacity,           )
                                                  )
             Defendants.                          )
 ___________________________________              )



              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       I.   INTRODUCTION

        The First Amendment safeguards the right to express differing viewpoints. “[N]o

official, high or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or

other matters of opinion or force citizens to confess by word or act their faith therein.” W. Va.

State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943). But Texas has ignored the First

Amendment and enacted legislation that singles out a group with which it disagrees—those who
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 2 of 31




prefer to keep guns off of their property—and selectively burdens their speech. Specifically,

Texas property owners who espouse this viewpoint must post multiple large, text-heavy signs

containing language specified by the State in order to exercise the longest established and most

fundamental of their property rights: the right to exclude. If these property owners use other

means of indicating that firearms are not welcome on the premises—even if entirely reasonable

and understandable—they cannot avail themselves of Texas’s criminal trespass laws. By

contrast, property owners who wish to exclude others for any other reason at all do not face

these same burdens. This viewpoint-based discrimination was entirely intentional; the Texas

state land commissioner who drafted these requirements admits that he “intentionally made the

sign’s language cumbersome” to discourage businesses from prohibiting entry to customers

carrying guns.1

        Under Texas criminal trespass law, property owners can provide notice to potential

trespassers that entry is unwelcome through a variety of means, including signs “reasonably

likely to come to the attention of” the trespasser. Tex. Penal Code § 30.05 (“General Trespass

Law”). In an effort to discourage property owners from excluding individuals carrying guns,

however, Texas imposes heightened and onerous speech requirements on property owners who

object to handguns being on their property. Under Texas Penal Code §§ 30.06 and 30.07,

property owners are required to post several square feet of government-scripted signage on their

property to communicate that they object to handguns on their property. Tex. Penal Code

§ 30.06 (“Concealed Carry Trespass Law”); Tex. Penal Code § 30.07 (“Open Carry Trespass

Law”) (together, the “Acts”). These signage requirements effectively prevent property owners



        1
          See Laylan Copeline, Limiting guns at Texas business? It’s a legal – and legalese – fight, STATESMAN,
https://www.statesman.com/business/limiting-guns-texas-businesses-legal-and-legalese-
fight/cFDvmkvhiONPLN0OLKNALJ/ (last updated Dec. 11, 2018, 11:28 AM).




                                                      -2-
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 3 of 31




from communicating a “no guns” message on their own terms and interfere with property

owners’ efforts to relay other, non-gun-related messages as well. This is especially true for

establishments that sell alcohol. Many establishments—including one of the Plaintiffs here—

must post signs required by the Acts in addition to other gun signs mandated for certain sellers of

alcohol.

       The Texas legislature has not identified any reason why these enhanced signage

requirements are necessary to provide adequate notice to gun-carrying individuals, where such

enhanced notice is not required for any other type of would-be trespasser. Indeed, simpler,

pictographic signs (like those commonly used in other states) would be both less burdensome

and more effective at providing notice. Quite simply, the purpose and intent of the law is to

disfavor a particular viewpoint. The Constitution does not permit this.

       Plaintiffs are a Unitarian Universalist church and a coffee shop, both located in Harris

County, Texas. Plaintiffs bring this civil rights action under the U.S. and Texas Constitutions to

challenge the constitutionality of the heightened speech requirements imposed by the Acts on

their face and as applied to Plaintiffs. Plaintiffs seek declaratory and injunctive relief in order to

stop the State’s ongoing violation of Plaintiffs’ constitutional rights. See 28 U.S.C. § 2201.

                               II.   JURISDICTION AND VENUE

       1. This Court has jurisdiction over the federal claims by operation of 28 U.S.C. §§ 1331,

1343(a)(3).

       2. This Court has authority to grant the requested declaratory and prospective injunctive

relief under 28 U.S.C. §§ 2201 and 2202 and 42 U.S.C. § 1983, by Rules 57 and 65 of the

Federal Rules of Civil Procedure, and by the general legal and equitable powers of this Court.

See Ex parte Young, 209 U.S. 123 (1908).




                                                 -3-
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 4 of 31




        3. This Court has supplemental jurisdiction over Plaintiffs’ claims based on Texas

constitutional law pursuant to 28 U.S.C. § 1367.

        4. Venue is appropriate under 28 U.S.C. § 1391(b) because several Defendants reside in

this district and the events giving rise to the claims occurred and occur in this district.

                                            III.    PARTIES

        A.      Plaintiffs

        5. Plaintiff Bay Area Unitarian Universalist Church is a Unitarian Universalist Church

located in Harris County, Texas. Its building is located at the border between the City of

Houston and the City of Webster. Its religious mission centers on compassion, peace, and non-

violence.

        6. Plaintiff Drink Houston Better, LLC d/b/a Antidote Coffee (“Antidote Coffee”) is a

small shop that serves coffee, wine, and ice cream in Houston. Plaintiff Perk You Later, LLC

(“Perk You Later”) owns the building where Antidote Coffee has operated for twelve years.

Antidote Coffee and Perk You Later share the same ownership.

        B.      Defendants

        7. Defendant Ken Paxton is the current Attorney General for the State of Texas.

Defendant Paxton is responsible for intervening in certain criminal prosecutions in the State of

Texas. Defendant Paxton is also responsible for interpreting statutes passed by the Texas

legislature, including the Acts. Defendant Paxton has, in fact, issued interpretations of the

Acts.2 He is sued in his official capacity.



        2
          See, e.g., Tex. Att’y Gen. Op. KP-0047, 2015 WL 9434993 (Dec. 21, 2015); Tex. Att’y Gen. Op. KP-
0049, 2015 WL 9434997 (Dec. 21, 2015); Tex. Att’y Gen. Op. KP-0050, 2015 WL 9434999 (Dec. 21, 2015); Tex.
Att’y Gen. Op. KP-0089, 2016 WL 2970491 (May 18, 2016); Tex. Att’y Gen. Op. KP-0108, 2016 WL 4267994
(Aug. 9, 2016); Tex. Att’y Gen. Op. KP-0176, 2017 WL 6569488 (Dec. 21, 2017); Tex. Att’y Gen. Op. KP-0212,
2018 WL 4697343 (Aug. 27, 2018).




                                                   -4-
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 5 of 31




       8. Defendant Kim Ogg is the District Attorney for Harris County. She is responsible for

prosecuting felonies occurring in Harris County. She is therefore responsible for prosecuting

criminal violations of the Acts when brought in conjunction with a felony charge. She is sued in

her official capacity.

       9. Defendant Vince Ryan is the County Attorney for Harris County. He is responsible for

prosecuting misdemeanors—and thus criminal violations of the Acts—occurring in Harris

County. He is sued in his official capacity.

       10. Defendant Ed Gonzalez is the County Sheriff for Harris County. He is responsible

for enforcing criminal violations of the Acts in Harris County. He is sued in his official

capacity.

       11. Defendant Pete Bacon is the Acting Chief of Police for the Webster Police

Department. He is responsible for enforcing criminal violations of the Acts in the City of

Webster. The Webster Police Department responds to calls for police assistance made by the

Bay Area Unitarian Universalist Church. He is sued in his official capacity.

       12. Defendant Art Acevedo is the Chief of the Houston Police Department. He is

responsible for enforcing criminal violations of the Acts in the City of Houston. He is sued in

his official capacity

       13. Defendant Kim Lemaux is the Presiding Officer for the Texas Commission on Law

Enforcement. The Commission is responsible for the administration, training, licensing, and

examinations of law enforcement personnel in Texas. Defendant Lemaux is sued in her official

capacity.




                                               -5-
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 6 of 31




                              IV.   STATUTORY FRAMEWORK

       A.     Notice Requirements Under General Texas Criminal Trespass Law

       14. Under Texas’s General Trespass Law, codified at Texas Penal Code § 30.05, a person

commits an offense of criminal trespass if the person “enters or remains on or in property of

another” without “effective consent” and the person “(1) had notice that the entry was

forbidden;” or “(2) received notice to depart but failed to do so.” Tex. Penal Code § 30.05.

       15. Under the General Trespass Law, a property owner can provide “notice” that entry is

forbidden in a variety of ways:

       (A) “oral or written communication,” with no particular language specified;
       (B) “fencing or other enclosure obviously designed to exclude intruders or to contain
       livestock;”
       (C) “a sign or signs posted on the property or at the entrance to the building, reasonably
       likely to come to the attention of intruders, indicating that entry is forbidden;”
       (D) “the placement of identifying purple paint marks on trees or posts on the property,
       provided that the marks” have certain features;
       (E) “the visible presence on the property of a crop grown for human consumption that is
       under cultivation, in the process of being harvested, or marketable if harvested at the time
       of entry.”

Tex. Penal Code § 30.05(b)(2).

       16. The General Trespass Law does not impose upon property owners any size, wording,

or language requirements relating to the written communications or signs necessary to exclude

others from their property.

       17. An offense under the General Trespass Law is generally a Class B or C misdemeanor,

but it is a Class A misdemeanor if the individual “carries a deadly weapon during the

commission of the offense.” Tex. Penal Code § 30.05(d)(3)(C).

       B.     Notice Requirements for Gun-License Holders Under Texas Criminal
              Trespass Law.

       18. However, in 2003, the Texas legislature amended the General Trespass Law to create

a defense to prosecution under the statute if: (i) the basis on which entry was prohibited is that



                                               -6-
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 7 of 31




entry with a handgun was forbidden; and (ii) the person was carrying a permit and a concealed

handgun. Tex. Penal Code § 30.05(f). In 2015, this exemption was broadened to apply also to

handguns carried openly “in a shoulder or belt holster.” Id.

       19. Though there are several other enumerated defenses, the only ones concerning the

“basis on which entry . . . was forbidden” relate to when property owners seek to exclude a

person because the person is carrying a handgun, firearm, or ammunition. Tex. Penal Code

§ 30.05(f)–(f-3), (i).

       20. Sections 30.06 and 30.07 of the Texas Penal Code now create trespass crimes for

those individuals exempted by § 30.05(f). The Concealed Carry Trespass Law (§ 30.06) covers

concealed handgun license holders, whereas the Open Carry Trespass Law (§ 30.07) covers

open-carry handgun license holders. Tex. Penal Code §§ 30.06, 30.07.

       21. For a gun-license holder to be guilty of trespass, the license holder must carry the

open or concealed handgun on to the property of another without “effective consent” and have

received “notice” that entry on to the property with an open or concealed handgun was

forbidden. Tex. Penal Code §§ 30.06(a), 30.07(a). Unlike the General Trespass Law, property

owners can provide “notice” under the Acts only “by oral or written communication.” Tex.

Penal Code §§ 30.06(b), 30.07(b).

       22. Also unlike the General Trespass Law, the Concealed Carry Trespass Law defines

“written communication” extremely narrowly:

       (A) a card or other document on which is written language identical to the following:
       “Pursuant to Section 30.06, Penal Code (trespass by license holder with a concealed
       handgun), a person licensed under Subchapter H, Chapter 411, Government Code
       (handgun licensing law), may not enter this property with a concealed handgun”; or

       (B) a sign posted on the property that:
               (i) includes the language described by Paragraph (A) in both English and Spanish;
               (ii) appears in contrasting colors with block letters at least one inch in height; and




                                                -7-
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 8 of 31




              (iii) is displayed in a conspicuous manner clearly visible to the public.

Tex. Penal Code § 30.06(c)(3).

       23. The Open Carry Trespass Law uses the same definition of “written communication”

except that the required language refers to § 30.07 of the code and to openly carried handguns.

In addition, under the Open Carry Trespass Law, signs are required to be posted “at each

entrance to the property,” regardless of whether the entrance is open to the public. Tex. Penal

Code § 30.07(c)(3)(B)(iii) (emphasis added).

       24. Although the two signs must contain wording “identical” to the statutory language, in

both English and Spanish, they cannot be combined into one sign that covers both open and

concealed weapons. Instead, the property owner must post both of the following signs:




       25. Given these requirements, if a property owner seeks to exclude both concealed and

openly carried handguns, he or she must devote several square feet of space at each entrance to

text-heavy signage. For example, the statutorily compliant signs obtained and posted by the

Church Plaintiff in this case measure 18 by 24 inches each. On one website that advertises that




                                               -8-
       Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 9 of 31




its signs are “[f]ully compliant with the Texas penal code, including mandatory bilingual

messaging and 1” character height,” the minimum-sized sign available is 30 by 30 inches.3

        26. Because the Acts cover only handguns, a property owner seeking to exclude all guns

(including, for example, long guns) must post a third sign under the General Trespass Law. For

example, the following sign under the General Trespass Law is available for purchase online:4




        27. By comparison, other states’ signage requirements are far less burdensome. Many

states have no specific requirements for giving notice excluding firearms. Those that do have

specific requirements generally allow property owners to give notice that firearms are prohibited

on the premises with a simple pictogram or only a few words. See, e.g., Ariz. Rev. Stat. § 4-229

(providing that retailers can exclude persons carrying concealed firearms with a sign containing

a pictogram and the words “no firearms allowed pursuant to A.R.S. § 4-229”); Ark. Code § 5-

73-306 (requiring only “a written notice clearly readable at a distance of not less than ten


        3
          See Texas Gun Signs - No Concealed Carry & No Open Carry, MYSECURITYSIGN.COM,
https://www.mysecuritysign.com/texas-concealed-carry-signs-3006-3007 (last visited Sept. 1, 2020).
        4
           See Texas Gun Signs - No Concealed Carry & No Open Carry, MYSECURITYSIGN.COM,
https://www.mysecuritysign.com/texas-concealed-carry-signs-3006-3007 (last visited Sept. 1, 2020) (“Texas has
three sign designs, one that forbids concealed handguns, one that forbids open carry of handguns, and one that
forbids long guns under Texan trespassing law. (To forbid all guns, you need to post all three: 30.05, 30.06 and
30.07 signs.)”).




                                                       -9-
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 10 of 31




feet . . . that ‘carrying a handgun is prohibited’”); Ga. Code Ann. §§ 16-11-127(c), 16-7-21

(providing that “private property owners or persons in legal control of private property . . . shall

have the right to exclude or eject a person who is in possession of a weapon or long gun on their

private property” by giving “notice”).

       28. Signs under the Acts and the General Trespass Law are not provided by any

governmental agency. Instead, property owners must purchase these signs, and they can cost as

much as $100. See infra ¶¶ 60, 74. Given that other states have less burdensome signage

requirements, no-guns signs in other states are less expensive than in Texas. For example, a

property owner just across the border in New Mexico would have to pay only $7.98 for a

compliant sign.5

       29. Even though, as noted above, trespass with a deadly weapon is generally a Class A

misdemeanor, offenses under the Acts are classified as Class C misdemeanors punishable by a

fine not to exceed $200. The only exception is for trespassers who, after entering the property,

are personally given oral notice as defined under subsection (b) and do not depart, in which case

the offense is enhanced to a Class A misdemeanor. Tex. Penal Code §§ 30.06(d); 30.07(d).

       30. As of September 1, 2019, the Texas legislature amended the Acts to provide a

defense to prosecution if the offender promptly departs the property after receiving oral notice.

Tex. Penal Code §§ 30.06(g); 30.07(h) (“It is a defense to prosecution under this section that the

license holder was personally given notice by oral communication described by Subsection (b)

and promptly departed from the property.”). The amended version of the Concealed Carry




       5
            See New Mexico Gun Law Sign: Carrying Of Weapons Prohibited Sign – 10.8.2.16 NMAC (S2-0646-
NM), MYSECURITYSIGN.COM, https://www.mysecuritysign.com/new-mexico-gun-control-law-sign/sku-s2-0646-nm
(last visited Sept. 1, 2020).




                                                - 10 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 11 of 31




Trespass Law does not clarify how a property owner is to provide such oral notice if the firearm

is concealed.

      31. These notice requirements apply only to those wishing to exclude individuals on the

basis of whether they are carrying handguns. For example, if a business wanted to exclude

people not wearing a shirt and shoes, they would not have to follow the Acts’ stringent

requirements.

      C.        Signage Requirements for Alcoholic Beverage Retailers

      32. There are separate laws governing retailers who sell alcohol, and these requirements

both interact with the requirements of the Acts to make their requirements even more

burdensome and establish the internal incoherence of Texas’s signage requirements.

      33. Under Texas Government Code § 411.204, businesses with alcohol permits or

licenses that derive 51% or more of their income from the sale or service of alcoholic beverages

for on-premises consumption must post a sign in both English and Spanish stating that it is

unlawful for a licensed holder to carry a handgun on the premises. These are called the “Red

Signs.” The Red Signs must be “displayed in a conspicuous manner clearly visible to the

public” and contain block letters at least one inch tall and in contrasting colors. Tex. Gov’t

Code § 411.204(c). The businesses also have to post the number “51” in solid red and at least

five inches in height. Id. Unlike the signs imposed by the Acts, there is no exact language

requirement for the Red Signs.

      34. The Texas Alcoholic Beverage Code (“TABC”) currently provides to business

owners compliant signs in English and Spanish that are 14 by 8.5 inches each:




                                              - 11 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 12 of 31




      35. Under Texas Alcoholic Beverage Code §§ 11.041(a) and 61.11(a), businesses with

alcohol permits or licenses that do not derive the majority of their revenue from alcohol are

required to display a sign “in a prominent place” providing notice that carrying a weapon on the

premises is illegal unless the weapon is a licensed handgun. These are called the “Blue Signs.”

      36. The Blue Signs must be at least 6 by 14 inches, must appear in contrasting colors, and

must be displayed in a conspicuous manner clearly visible to the public. The establishment may

be required to “display the sign in a language other than English if it can be observed or

determined that a substantial portion of the expected customers speak the other language as their

familiar language.” Tex. Alco. Bev. Code §§ 11.041(b), 61.11(b).

      37. The TABC currently provides to business owners compliant Blue Signs in English

and Spanish that are 14 by 8.5 inches each:




                                              - 12 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 13 of 31




      38. Because the Blue Signs address only unlicensed weapons, businesses that need to

post these signs also need to post signs under the Acts to effectively exclude all guns from their

property.

                     V.     THE ACTS ARE UNDULY BURDENSOME

      39. The Acts impose onerous size, language, and text signage requirements that are

unjustified and unduly burdensome on a group of property owners who espouse a disfavored

viewpoint.

      40. In most cases, property owners can take advantage of Texas criminal trespass law by

providing notice through the various methods outlined in the General Trespass Law, such as any

type of oral or written communication, fencing, or signs “reasonably likely to come to the

attention” of would-be trespassers. But property owners who wish to exclude guns from their

property are subject to the heightened, more onerous notice requirements imposed by the Acts.

      41. As explained above, the Acts permit notice by oral or written communication, with a

written communication defined as a card or other document containing the statutory language or




                                              - 13 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 14 of 31




a sign containing the statutory language and meeting other specific size and location

requirements.

       42. In practice, posting a sign will be the only practicable option for property owners to

effectively exclude guns from their property. Giving individual notice by oral communication

or card to anyone carrying a gun risks physical confrontation and, in any event, is unworkable,

particularly where the individual is carrying a concealed weapon. The alternative of providing

individual oral or written notice to every person who enters the property is just as impracticable

and exceedingly burdensome. Indeed, the only way for an owner to realistically comply with

such a requirement would be to incur an additional financial burden in hiring an employee

specifically dedicated to providing oral notice to each customer who enters the property. Even

then, this person would be required to engage in potentially dangerous one-on-one

confrontations with individuals carrying weapons.

       43. Notice via signage is thus the safest, most feasible, and most cost-effective method of

providing notice to potential trespassers.

       44. In order to exclude gun-carrying individuals, however, property owners are forced to

display several square feet of imposing and text-heavy signage. These requirements prevent

property owners—and small business owners in particular—from effectively conveying other

messages to patrons and from maintaining the desired aesthetic of the property.

       45. The signage requirements impose a number of burdens:

       46. First, the size requirements for the signs ensure that the signs occupy a substantial

amount of space on the front of the property.

       47. Additionally, the consequence of the size and language requirements is to prevent

property owners from communicating the “no guns” message on their own terms. The signs




                                                - 14 -
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 15 of 31




must contain wording “identical” to that in the Acts. A commonly-used “no weapons” sign

won’t work. Thus, property owners wishing to communicate to patrons in a more nuanced

manner would have to add yet another sign to their property front—for example, a sign stating:

“This is a family establishment. While we deeply respect the Second Amendment, guns are not

allowed on this property.”

        48. The intrusive nature of the signs also essentially serves as a “Scarlet Letter,” causing

passers-by to deem the establishment to be anti-gun.

        49. On top of that, the strict signage requirements have invited people, such as the

individuals who post on www.texas3006.com, to find reasons to disregard the signs if deemed

noncompliant. The website provides “a centralized location for reporting and retrieving

businesses and other facilities that deny our right to defend both ourselves and our families from

criminals.”6 On the website, users post the addresses of various properties that display no-guns

signs along with detailed descriptions of whether the signs meet the statutory requirements, such

as whether the letters are less than an inch tall. If the signs do not precisely comply with the

requirements, some users see that as an opportunity to bring guns into those places anyway

because they face no criminal consequences for doing so.7 The website even has a “Wall of

Shame,” which displays the names of the companies with the most entries.8

        50. The size requirements also make it difficult, if not impossible, to print the signs at

home. And unlike other state-mandated signs, the signs under the Acts are not provided for free




        6
            Russell Jones, TEXAS3006.COM, https://www.texas3006.com/team.php (last visited Sept. 1, 2020).
         7
           TEXAS3006.COM, https://www.texas3006.com/view.php (last visited Sept. 1, 2020); see also Blog Post by
Flightmare, TEXASCHLFORUM.COM (Mar. 11, 2019, 12:32 PM),
https://www.texaschlforum.com/viewtopic.php?p=1242194#p1242194 (“I walked right past a sign yesterday that
said ‘No firearms allowed’. I thought it was cute”).
        8
            TEXAS3006.COM, https://www.texas3006.com/view.php (last visited Sept. 1, 2020).




                                                      - 15 -
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 16 of 31




by any state agency. Property owners must therefore purchase these signs at their own expense,

often incurring costs of more than $100.

        51. In addition, the Acts require that the statutorily required text be displayed in Spanish,

as well as English, yet the Acts do not provide the Spanish translation. It is therefore up to the

property owner to determine the proper translation of the required language.

        52. Furthermore, if a property owner opts to provide a “card or other document” to each

individual entering their property—as opposed to posting a sign—the “card or other document”

need not display the statutory text in Spanish. Tex. Penal Code § 30.06(c)(3)(A). This indicates

that the drafters were not concerned with reaching Spanish speakers but instead intended to

make the signs as large and intrusive as possible.

        53. Making matters worse, the affirmative defense relating to oral notice creates

confusion as to whether an individual who walks into a property with a gun is violating the law

up until the property owner tells him or her to leave. Although it is clear that an individual who

refuses to leave once asked is violating the law, the 2019 amendments create ambiguity in the

law as to the customer’s status before he or she is asked to leave. The legislative history

suggests that those in favor of the amendment understood that it requires the property owner to

provide individual oral notice before criminal trespass applies. Specifically, the House

Research Organization’s analysis of HB 121, which added the affirmative defense for gun-

carriers who comply with oral notice to leave a property, states that “The bill would not make it

more difficult for property owners to manage their property as it would require only a verbal

reminder to license holders who must then leave” (emphasis added).9 This reading would

        9
           Texas House Research Organization, Bill Analysis, HB 121 (April 9, 2019), available at
https://hro.house.texas.gov/pdf/ba86r/hb0121.pdf#navpanes=0. The opponents of the bill noted these concerns:
        HB 121 would make it more difficult for business owners to keep guns off of their property. The bill could
        allow license holders to ignore signs prohibiting guns on the property and bring their weapons onto




                                                     - 16 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 17 of 31




forbid prosecution where there is a compliant sign but no oral notice is given. In the end, the

statute leaves property owners guessing as to what it requires.

      54. If the 2019 amendments require property owners to provide individual oral notice in

all instances, then the Acts impose even more onerous burdens on property owners. In addition

to posting the signs, the property owner must approach an armed individual to tell him or her to

leave, putting everyone at risk of a verbal or physical altercation. Additionally, a property

owner cannot be expected to give individual oral notice where the person is carrying a

concealed weapon, nor is it feasible to give individual oral notice to everyone entering the

premises.

      55. The only effective way for property owners to exclude guns from their property is

through the criminal law of trespass. That is, the individual can summon the police to remove

the individual from the premises. By impermissibly burdening property owners’ rights to rely

on the criminal law of trespass, the Acts make it impossible to exclude armed entrants without

engaging in needlessly burdensome, government-scripted speech.

                                  Burdens on Individual Plaintiffs

                                      Burdens on Church Plaintiff

      56. The Bay Area Unitarian Universalist Church (the “Church”) is a Unitarian

Universalist church located in partly in the City of Houston and partly in the City of Webster,

Texas. The Church owns the property on which the church building is located.

      57. The Church has around 225 members, although a number of non-members also attend

the Church’s services and other events.


      property until they are told otherwise. License holders should be held responsible for noticing and
      following posted signs, and property owners who post the required signs should not have to take the extra
      steps of tracking down patrons and giving verbal notifications to keep guns off their property.
      Id.




                                                   - 17 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 18 of 31




      58. When open carry laws went into effect in Texas, there was heightened anxiety among

church members and church leadership regarding individuals carrying firearms and the safety of

church attendees.

      59. Currently, the Church displays the signs in English and Spanish required under the

Open Carry Trespass Law at front and side entrances to the church building. Each sign is 18 by

24 inches.

      60. The Church paid $111.80 for these signs.

      61. The Church displays only the signs required under the Open Carry Trespass Law

because displaying signs under both the Open Carry Trespass Law and the Concealed Carry

Trespass Law would have taken up too much space on the doorways and would be too

obtrusive. The Church also believes that displaying both signs, given their size and imposing

nature, would detract from the church experience by having visitors, upon entering the building,

focus on guns instead of the Church’s religious message.

      62. The Church also displays rainbow stickers on the doors as a way to demonstrate

inclusiveness with the LGBTQ community. And the Church sometimes displays information on

these doors regarding upcoming church activities and events.

      63. The doors to the church are composed of see-through glass for safety and

accessibility reasons—it is important that greeters are able to see who is on the other side of the

door in order to address any security concerns and/or assist individuals with disabilities in

entering the church. The clear doors are also meant to convey the Church’s commitment to

openness and inclusion.

      64. The Church has an official policy that forbids carrying firearms, whether open or

concealed, onto church property. Given the size requirements for the signs under the Acts,




                                              - 18 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 19 of 31




however, the Church had decided not to post both signs, and so the signage does not match the

Church’s policy. The dissymmetry between the displayed signs and church policy can be

confusing to congregants.

       65. One of the most fundamental religious tenets of the Church is to address conflict

through conversation, non-violence, love, and compassion. The Church believes that the signs

required by the Acts detract from those religious principles.

       66. Additionally, the Church intends its building to be a refuge for peace and tranquility,

and the Church believes that the signs detract from this purpose because they are constant and

imposing reminders of guns and violence.

       67. The Church leadership deems the signs ugly and intimidating, and the group debated

whether to display the signs at all, as they were likely to make the congregants uncomfortable

and detract from the desired religious experience.

       68. Greeters at the doors of the Church are trained that if someone appears to have a

firearm, to ask the person to leave the firearm outside, but only if the greeter feels comfortable

doing so. However, if the greeter feels uncomfortable approaching the person, or if the

conversation becomes confrontational, the greeters are instructed to immediately call 911.

       69. If given a choice, the Church would prefer to display simpler signage that is smaller

and more easily understandable.

                                Burdens on Coffee Shop Plaintiffs

       70. Plaintiff Antidote Coffee Shop is located in Houston and sells coffee, wine, ice cream

and other confections to the community. Plaintiff Perk You Later owns the building in which

Antidote is located. Antidote’s customers include adults, children, and families. Customers

also frequently bring pets to the coffee shop.




                                                 - 19 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 20 of 31




        71. In keeping with the owners’ views of the character of a neighborhood family coffee

shop, Antidote Coffee Shop and Perk You Later object to guns being on the property. They

believe that the presence of guns would be unsafe because Antidote’s customers regularly bring

children and pets on the property and because Antidote serves alcohol in addition to other items.

In prior years, Antidote displayed a 3 by 3 inch sign with a picture of a gun in a red circle

underneath a diagonal red line. This sign was posted in the same front-door location as other

signs displayed or previously displayed, such as a sign urging customers to “shop local.” Dawn

Callaway, one of the owners of Antidote, was able to obtain this no-guns sign from a friend for

free.

        72. Since approximately 2016, Antidote has posted both the § 30.06 and § 30.07 signs

required by the Acts. Antidote has had to replace these signs on two occasions—once due to a

break-in and a second time during the spring of this year when the shop needed to apply sealant

to its windows. Demonstrating the confusing nature of the Acts, Antidote posted two § 30.06

signs during its most recent replacement, even though it had intended to prohibit both conceal

and open carry, as it had in the past. Antidote has now also re-purchased additional § 30.07

signs and intends to post them immediately upon receipt.

        73. These signs cover a large portion of the bottom of the windowpane next to the front

door to Antidote and are detrimental to the desired “neighborhood coffee shop” aesthetic. The

owners worry that the first things Antidote’s customers are forced to think about when entering

the shop are weapons and criminal prosecutions. They also believe that the signage

requirements force Antidote to make “a bold political statement” regarding guns, given the

intrusiveness and size of the signs.




                                               - 20 -
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 21 of 31




       74. Previously, Antidote paid approximately $70 for these signs and about $90 to have

them installed on the window. This year, Antidote paid approximately $40 for the § 30.06 signs

and almost $60 for the § 30.07 signs.

       75. Each of the new § 30.06 signs measures approximately 13 by 22 inches, and each of

the new § 30.07 signs measures 18 by 24 inches, totaling approximately 10 square feet.

       76. Antidote also posts the blue TABC sign required by Texas Alcoholic Beverage Code

§§ 11.041(a) and 61.11(a). That sign is provided to it by the TABC.

       77. Antidote’s staff have occasionally encountered customers who are bothered by the

required signage. Neither Ms. Callaway nor her business partners recall this happening with the

original, pictographic sign.

       78. Additionally, a member of the www.texas3006.com website added Antidote to the

website’s message board on June 3, 2017 and noted, “I guess I have to go somewhere else for

coffee.”10

       79. Antidote’s staff does not feel comfortable providing personal oral notice to

individuals who are or might be armed, as such interactions might lead to verbal or physical

altercations in a family-type environment.

       80. On at least two occasions, patrons entered the premises with handguns despite the

signs, forcing staff to confront these patrons and ask them to leave. On these occasions, the

patrons initially refused to depart despite the staff members’ requests.

       81. Ms. Callaway and the other managers and owners of Antidote want to be able to call

the police to remove individuals who enter the property carrying a gun despite Antidote’s no-

guns signs.

       10
          Post by Texas12Gauge, TEXAS3006.COM (June 3, 2017),
https://www.texas3006.com/view.php?postedsearch=true&Search=Search&business_name=antidote&category=+&
address=&city=&restriction_type=+.




                                                - 21 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 22 of 31




        82. If the current signage requirements were not in place, Antidote would post a no-guns

sign similar to the pictographic sign it used to display.

          VI.    THE ACTS ARE CONTENT-BASED AND VIEWPOINT-BASED

        83. The Acts constitute content-based regulations on speech. Property owners who wish

to exclude people from their property for reasons other than that the person is carrying a

handgun are free to provide notice in a variety of ways, including through any type of sign that

is “reasonably likely to come to the attention” of potential trespassers Tex. Penal Code § 30.05.

On the other hand, if property owners object to individuals carrying handguns on their property,

they are forced to communicate that message in a way that is unduly burdensome and crowds

out opportunity for nuanced messaging or speech on other topics; namely, by posting several

square feet of text-heavy and expensive signage containing the exact language prescribed by the

Acts. In other words, the State dictates, down to the letter, the content to be included on the

sign.

        84. The Acts are also viewpoint based—they favor one side of a deeply contested

political debate. If a property owner’s viewpoint leads him or her to wish to exclude any

individual who is not carrying a handgun, he or she can do so using the more lenient notice

requirements under the General Trespass Law. If, however, a property owner’s viewpoint leads

him or her to wish to exclude any individual who is carrying a handgun, he or she can do so

only by carefully following the strict and burdensome notice requirements under the Acts.

        85. Indeed, the Texas state land commissioner who wrote the language for the heightened

sign requirements admits that he “intentionally made the sign’s language cumbersome so as to

discourage businesses from curbing the right to bear arms while shopping or eating out or




                                               - 22 -
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 23 of 31




buying shoes.”11 Thus, in constructing the heightened-notice regime, the State sought to

discourage expression of a viewpoint with which it disagrees.

       VII. THE ACTS ARE UNJUSTIFIED BY ANY LEGISLATIVE PURPOSE,
          OVERBROAD, UNDERINCLUSIVE, AND NOT SUFFICIENTLY TAILORED

        86. The Acts’ heightened requirements, which discriminate on the basis of viewpoint, are

not justified by any valid legislative purpose. Rather, all the Acts do is burden the speech of

property owners who wish to exercise their established right to exclude by imposing the

extensive signage requirements detailed above. The Acts fail the heightened scrutiny that is

triggered by their viewpoint discrimination and burdening of property owners’ right to exclude.

        87. In the Texas Legislature, proponents of the Acts did not identify any actual, known

deficiency in, or harm flowing from, the notice requirements already included in § 30.05; or any

concrete benefit flowing from the Acts’ additional signage requirements. For example, the

House Research Organization’s bill analysis for HB 910, which added the Open Carry Trespass

Law to establish a new offense for open carry paralleling the offense in the Concealed Carry

Trespass Law, does not explain why ordinary notice under § 30.05 will not suffice.12 The bill

analysis for the Concealed Carry Trespass law is similarly devoid of any such explanation.13

        88. Moreover, proponents of the Acts in the Texas Legislature did not explain why it is

permissible to selectively burden the speech of property owners based on their viewpoint. For

example, the House Research Organization’s analysis of HB 910, while it notes bill opponents’



        11
          See Laylan Copeline, Limiting guns at Texas business? It’s a legal – and legalese – fight, STATESMAN,
https://www.statesman.com/business/limiting-guns-texas-businesses-legal-and-legalese-
fight/cFDvmkvhiONPLN0OLKNALJ/ (last updated Dec. 11, 2018, 11:28 AM).
          12
             See Texas House Research Organization, Bill Analysis, HB 910 (Apr. 17, 2015), available at
https://hro.house.texas.gov/pdf/ba84R/HB0910.PDF.
          13
             See Texas House Research Organization, Bill Analysis, HB 2909 (May 13, 1997), available at
https://hro.house.texas.gov/pdf/ba75R/HB2909.PDF.




                                                      - 23 -
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 24 of 31




objection that “[t]he bill would make notice requirements onerous” and that “[t]his especially

would impact smaller businesses,” offers no substantive response. Rather, it simply asserts, in

conclusory fashion, that “[t]he requirement to display more than one sign would not be overly

burdensome for business owners.” The analysis includes no reasoning or evidence to support

this assertion.14 The House bill analysis for the Concealed Carry Trespass Law similarly lacks

evidence or explanation addressing the burden the law placed on the speech and exclusion rights

of property owners.15

        89. Like trespass under the Acts, trespass under the General Trespass Law results in

criminal penalties (a Class A, B, or C misdemeanor, depending on the circumstances). Tex.

Penal Code § 30.05(d). In fact, trespass under the General Trespass Law can even give the

property owner the right to use force against the trespasser. See Tex. Penal Code § 9.41. Yet

the Texas legislature deemed the notice under the General Trespass Law to be sufficient with

respect to everyone except handgun-carrying trespassers. Even other items carried for self-

protection, including other “arms” under the Second Amendment (such as long guns and

knives), are not covered by the more restrictive trespass requirements.

        90. Carrying a firearm onto the premises of a business deriving 51% or more of its

business from alcohol sales also results in criminal liability—a third degree felony. Tex. Penal

Code § 46.035(b)(1), (g). Yet the Red Signs required under § 46.035 have no specific wording

requirements. Tex. Gov’t Code § 411.204(a), (c).

        91. Likewise, a person commits a third-degree felony by carrying a handgun on “any

premises licensed or issued a permit by th[e] state for the sale of alcoholic beverages” unless the

        14
            See Texas House Research Organization, Bill Analysis, HB 910 (April 17, 2015), available at
https://hro.house.texas.gov/pdf/ba84r/hb0910.pdf#navpanes=0.
          15
             See Texas House Research Organization, Bill Analysis, HB 2909 (May 13, 1997), available at
https://hro.house.texas.gov/pdf/ba75R/HB2909.PDF.




                                                      - 24 -
      Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 25 of 31




person is licensed to carry the handgun. Tex. Penal Code § 46.02(a), (c). Yet the Blue Signs

are not subject to specific wording requirements, nor are they necessarily required to be

displayed in Spanish. Tex. Alco. Bev. Code Ann. § 11.041(a). And they are not required to be

posted at each entrance to the property. Id.

        92. Accordingly, the Texas legislature determined that less onerous signage requirements

were sufficient to provide notice to gun-carrying individuals entering establishments serving

alcoholic beverages, even though an infraction could result in a felony charge.

        93. Other states’ signage requirements are far less burdensome. See supra ¶ 27.

        94. Studies and common sense indicate that shorter, simpler messaging is not only easier

to read, it is also more likely to be read than the text-heavy signage Texas requires.16

        95. Simple pictogram signs are also more likely to be understood by individuals who do

not speak English or Spanish, or who cannot read.

        96. These alternative measures would be just as effective in providing notice, if not more

so. Indeed, websites like www.texas3006.com show that people are noticing no-guns signs,

even ones that are not strictly compliant with the Acts.

        97. The affirmative defense under the Acts, if interpreted to require property owners to

provide oral notice in addition to notice by signs, further illustrates that the Acts are not

sufficiently tailored to governmental interests. If Texas were truly interested in providing notice

to would-be trespassers, that interest is served by either signage or oral notification. It makes no

sense to require both forms of communication only for a small subset of potential trespassers.




         16
            See, e.g., Dennis R. Proffitt & Melissa M. Wade, Creating Effective Variable Message Signs: Human
Factors Issues, VIRGINIA TRANSPORTATION RESEARCH COUNCIL, No. 98-CR31 (Mar. 1998); Reuvan Sussman &
Robert Gifford, Please turn off the lights: the effectiveness of visual prompts, 43 APPLIED ERGONOMICS 596 (May
2012).




                                                     - 25 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 26 of 31




      98. The Acts’ lack of tailoring provides further evidence that the true reason for the

heightened speech requirements is to place a burden on property owners expressing a certain

viewpoint on guns, not to secure better notice for potential trespassers. In other words, the State

is seeking through the Acts to discourage expression of a viewpoint with which it disagrees.

                                    CLAIMS FOR RELIEF

                                        COUNT I
             (Freedom of Speech – First Amendment to the U.S. Constitution)

      99. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

      100. The First Amendment to the U.S. Constitution provides in relevant part: “Congress

shall make no law . . . abridging the freedom of speech.” U.S. Const. amend. I.

      101. The First Amendment is applicable to state and local governments by incorporation

in the Fourteenth Amendment.

      102. A private property owner has the right to exclusive control over his or her own

property.

      103. The Acts unconstitutionally compel speech that is unduly burdensome. They force

Texas property owners to deliver government-scripted speech in a manner intended to disfavor

their viewpoint on guns. In order to exclude guns from their property, property owners are

compelled to communicate specific words in a highly burdensome manner so as to rule out other

effective ways of delivering the same message on the property owners’ own terms. The

burdensome notice requirements also interfere with property owners’ communications of other

important messages via signage on their properties.

      104. The Acts impose unconstitutional conditions on property owners’ ability to enforce

their property rights. Property owners are required to relay a government-drafted script in a




                                              - 26 -
    Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 27 of 31




highly burdensome manner in order to avail themselves of the protection of criminal law to

exclude others from their property.

       105. The Acts are also vague and do not provide adequate guidance to Texas property

owners concerning what speech is adequate to exercise their right to exclude others from their

property. Specifically, the Acts do not provide adequate guidance as to whether an owner must

provide oral notice—regardless of whether the owner has posted appropriate signs—in order to

overcome the affirmative defense under Texas Penal Code §§ 30.06(g); 30.07(h).

       106. The Acts are content-based, subject-matter based, and viewpoint-based. They apply

only to particular speech based on the topic discussed (guns) and the message expressed (no

guns allowed).

       107. The Acts alter and restrict the content of property owners’ speech.

       108. The Acts chill speech based not only on content but also a particular viewpoint.

       109. The Acts are unconstitutionally overbroad.

       110. The Acts are drastically underinclusive.

       111. The Acts are not sufficiently tailored to further a governmental interest and do not

do so by the least restrictive means.

       112. Less speech-restrictive and less burdensome alternatives exist to further the

governmental interest of ensuring that gun carriers are provided notice that handguns are

prohibited. In fact, these alternatives would in many instances be more effective in providing

notice.

       113. Under any applicable level of scrutiny, the Acts are unconstitutional on their face

and as applied to Plaintiffs.




                                              - 27 -
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 28 of 31




                                        COUNT II
            (Freedom of Association – First Amendment to the U.S. Constitution)

       114. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       115. The First Amendment to the U.S. Constitution provides in relevant part: “Congress

shall make no law . . . abridging . . . the right of the people peaceably to assemble.” U.S. Const.

amend. I.

       116. The First Amendment is applicable to state and local governments by incorporation

in the Fourteenth Amendment.

       117. The Church Plaintiff is a religious organization founded on the tenets of

compassion, love, and non-violence. Permitting individuals carrying guns to attend church

services and other events would impact the content and nature of the Church’s mission and

message.

       118. Requiring the Church to admit individuals with guns onto its premises unless it

follows the burdensome notice requirements imposed by the Acts infringes on the Church’s

right to free association.

       119. Under any applicable level of scrutiny, the Acts are unconstitutional on their face

and as applied to Plaintiffs.

                                        COUNT III
             (Freedom of Speech – Article I, Section 8 of the Texas Constitution)

       120. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       121. Section 8 of the Texas Constitution states that “Every person shall be at liberty to

speak, write or publish his opinions on any subject, being responsible for the abuse of that

privilege; and no law shall ever be passed curtailing the liberty of speech or of the press.” Tex.

Const. art. I, § 8.




                                               - 28 -
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 29 of 31




       122. As further explained in Count I, the Acts are unconstitutionally overbroad,

underinclusive, and vague. They constitute content- and viewpoint-based regulations on

political speech. They unconstitutionally compel speech that is unduly burdensome and are not

sufficiently tailored to any legitimate governmental interest.

       123. Accordingly, the Acts (on their face and as applied) violate the Texas Constitution’s

free-speech guaranties.

                                       COUNT IV
         (Due Process – Fifth and Fourteenth Amendment to the U.S. Constitution)

       124. Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       125. The Acts are so vague that persons of common intelligence must necessarily guess

at what they require. Specifically, it is unclear whether the Acts require property owners to

provide oral notice in addition to posting the burdensome signs.

       126. For the reasons set forth above, the Acts also lack even a rational connection to any

legitimate governmental purpose, and therefore violate Plaintiffs’ substantive due process rights.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and:

       a.      Declare the heightened notice requirements imposed by Texas Penal Code

§§ 30.06 and 30.07 to be unconstitutional on their face and as applied under the United States

and Texas Constitutions, and that property owners seeking to exclude handguns from their

properties need only follow the notice requirements under the General Trespass Law.

       b.      Declare that the affirmative defense created by Texas Penal Code §§ 30.06(g) and

30.07(h) is unconstitutionally vague.




                                               - 29 -
     Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 30 of 31




       c.     Enter an injunction against enforcement of the heightened notice requirements

imposed by the Acts and requiring that property owners seeking to exclude guns from their

properties need only comply with the notice requirements under the General Trespass Law.

       d.     Award Plaintiffs their litigation costs and reasonable attorneys’ fees and expenses

under 42 U.S.C. § 1988; and

       e.     Order such other relief as the Court may deem just and proper.




                                             - 30 -
   Case 4:20-cv-03081 Document 1 Filed on 09/02/20 in TXSD Page 31 of 31




Dated: September 2, 2020               Respectfully submitted,

                                       /s/ William R. Taylor
                                       William R. Taylor (Attorney-In-Charge)
                                       TX State Bar No. 24070727
                                       S.D. Tex. Bar No. 1061206
                                       wrtaylor@jonesday.com
                                       JONES DAY
                                       717 Texas, Suite 3300
                                       Houston, Texas 77002
                                       Telephone: +1.832.239.3860
                                       Facsimile: +1.832.239.3600

                                       Peter C. Canfield
                                       Pro hac vice application forthcoming
                                       pcanfield@jonesday.com
                                       JONES DAY
                                       1420 Peachtree Street, N.E.
                                       Suite 800
                                       Atlanta, GA 30309
                                       Telephone: +1.404.521.3939
                                       Facsimile: +1.404.581.8330

                                       Charlotte H. Taylor
                                       Stephen J. Petrany
                                       Pro hac vice applications forthcoming
                                       ctaylor@jonesday.com
                                       spetrany@jonesday.com
                                       JONES DAY
                                       51 Louisiana Avenue, N.W.
                                       Washington, D.C. 20001
                                       Telephone: +1.202.879.3939
                                       Facsimile: +1.202.626.1700

                                       Alla Lefkowitz
                                       Nigar Shaikh
                                       Pro hac vice applications forthcoming
                                       alefkowitz@everytown.org
                                       nshaikh@everytown.org
                                       EVERYTOWN LAW
                                       450 Lexington Avenue, P.O. Box 4184
                                       New York, NY 10017
                                       Telephone: (646) 324-8365


                                     Attorneys for Plaintiffs




                                   - 31 -
